 1SONIA R. CARVALHO (SBN 162700)
  CITY ATTORN EY
2 TAMARA BOGOSIAN (SBN 201312)
  ASSIST A NT CITY ATTORN EY
3 CITY OF SANT A ANA
  20 CIVIC CENTER P LA ZA M-29
4 P.O. BOX 1988
  SANTA ANA, CALIFORNIA 92702
5 TELEPHON E : (714) 647-5202
  F ACSIMILE : (714) 647-6515
6 EMAI L : tbogosian@santa-ana.org
7
   t�rs TJfL�1t�llff}t�N fcB298)
        LE                     A

 8 23461 SOUTH POINT E DRIV E, SUITE 215
   LAGUNA HILLS, CALIFORNIA 92653
 9 TELEPHONE : 49 216-5189
   FACSIMILE : �949J 269-7873
1O EMAIL: ctalley tal eylawyers.com
11 Attom�s for Defendants, CITY OF SANTA ANA ,._ KAMERON H ENDERSON,
   MATTHE W D. WHARTON DAVID GUZMAN JUSTIN L. COLLINS
12 JONATHON PEREZ, ANH tu S. PHAN, KENN'ETH GRAY, and DANJ EL
   CARRILLO
13
                         UNIT ED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
16   ROGELIO R EY ES,                  Case No: 8:18-cv-1537 DOC (ADS)
17
          Plaintiff,                   JUDGMENT
18
19           V.

20 CITY OF SANTA ANA,
21 KAMERON H ENDERSON,
   MATTHEW D. WH ARTON,
22
   DAYID GUZMAN, JUSTIN L.
23 COLLINS, JON ATHON PER EZ,
24 ANH TU S. PH AN, K ENN ETH
   GRAY, DANI EL CARRIL LO, and
25 DOES 1 through 10, inclusive,
26
          Defendants.
27
28   ________)
August 29, 2019
